MARKS, J.
Judgment in favor of defendant was entered in the court below on December 26, 1933, and notice of entry of judgment was served on December 29, 1933. On January 18, 1934, plaintiff gave notice of appeal to this court. On June 1, 1934, the trial judge terminated proceeding to obtain and settle a bill of exceptions and obtain a transcript. Nothing has been filed here except a certificate of the county clerk .setting forth these facts and the defendant’s motion to dismiss the appeal, which must be granted.
Appeal dismissed.
Barnard, P. J., and Jennings, J., concurred.